[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Menlo Realty Income Properties 28, L.L.C. v. Franklin Cty. Bd. of Revision, Slip Opinion No.
2018-Ohio-4305.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2018-OHIO-4305
MENLO REALTY INCOME PROPERTIES 28, L.L.C., APPELLANT, v. FRANKLIN
                 COUNTY BOARD OF REVISION ET AL., APPELLEES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as Menlo Realty Income Properties 28, L.L.C. v. Franklin Cty. Bd.
                  of Revision, Slip Opinion No. 2018-Ohio-4305.]
Taxation—Real-property valuation—Board of Tax Appeals failed to consider
        property owner’s appraisal evidence—Decision of Board of Tax Appeals
        vacated and cause remanded.
     (No. 2017-0072—Submitted July 17, 2018—Decided October 25, 2018.)
               APPEAL from the Board of Tax Appeals, No. 2016-445.
                                 __________________
        Per Curiam.
        {¶ 1} Because the Board of Tax Appeals (“BTA”) did not fully consider the
appraisal evidence presented by appellant, Menlo Realty Income Properties 28,
L.L.C., we vacate the decision of the BTA and remand the case for further
proceedings on the authority of Terraza 8, L.L.C. v. Franklin Cty. Bd. of Revision,
                             SUPREME COURT OF OHIO




150 Ohio St.3d 527, 2017-Ohio-4415, 83 N.E.3d 916, and Spirit Master Funding IX,
L.L.C. v. Cuyahoga Cty. Bd. of Revision, ___ Ohio St.3d ___, 2018-Ohio-4302, ___
N.E.3d ___. On remand, the parties shall not be permitted to present new evidence.
See Bronx Park S. III Lancaster, L.L.C. v. Fairfield Cty. Bd. of Revision, ___ Ohio
St.3d ___, 2018-Ohio-1589, ___ N.E.3d ___, ¶ 13.
                                                                 Decision vacated
                                                             and cause remanded.
       O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, FISCHER, DEWINE,
and DEGENARO, JJ., concur.
                              _________________
       Sleggs, Danzinger & Gill Co., L.P.A., and Todd W. Sleggs, for appellant.
       Rich & Gillis Law Group, L.L.C., Mark H. Gillis, Karol C. Fox, Kelly A.
Gorry, Kimberly G. Allison, and Richelle L. Thoburn, for appellee Columbus City
School District Board of Education.
                              _________________




                                        2